DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Status of the Claims
Claims 1-6, 12-16, 18 and 20-21 are pending. Claims 7-11, 17 and 19 are cancelled. Claims 1 and 12 have been amended. Claim 21 is new. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 03/29/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 03/29/2022, with respect to the rejection(s) of claims 1-6, 11-16, 18 and 20 under 35 U.S.C. 102(a)(1) or, in the alternative under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to include limitations that were not previously presented and which are not disclosed or reasonably suggested by the prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 18 both recite ranges of aromatic hydrocarbons that are broader than amended claim 1. Claim 1 recites greater than or equal to 55% by weight of aromatic hydrocarbons, whereas claim 16 recites a range as low as 45% and claim 18 recites a range as low as 50%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over CN 1232071 A (hereinafter referred to as CN ‘071 and referring to the English Translation provided). 
In regards to claim 1, CN ‘071 discloses a catalyst and process for light hydrocarbon aromatization comprising: 
contacting a hydrocarbon feed with a catalyst comprising Zn and mixed rare earth comprising lanthanum and cerium dispersed on an HZSM-5 zeolite (.e. a hydrogen-form medium pore size zeolite support), wherein the zeolite has a silica to alumina molar ratio of 30-100 and is free of gallium and platinum (p. 3-4; p. 6);
 contacting the hydrocarbon feed at a temperature of 400-600oC, a pressure from normal pressure to 1.0 MPa, and a WHSV of from 0.2-10 h-1 (p. 4; p.6);
contacting the hydrocarbon feed with the catalyst causes aromatization of the hydrocarbons, thereby forming aromatic hydrocarbons (p. 4; p. 6);
wherein the hydrocarbon feed may comprise greater than 50% by weight C5 and C6 hydrocarbons (p. 6, example 8).
It is noted that CN ‘071 discloses an example in which a feed material comprising greater than 50% C5 and C6 hydrocarbons is contacted with the catalyst comprising Zn, lanthanum and cerium, and an HZSM-5 zeolite at a temperature of 550oC, a pressure of 0.15 MPa (i.e. 1.5 bar), and a WHSV of 1.5 h-1 (p. 6, example 8). The claimed weight percentage of C5 and C6 hydrocarbons, temperature, pressure, and WHSV ranges are therefore anticipated by the example. 
CN ‘071 does not appear to explicitly disclose that the process yields greater than or equal to 55% by weight of aromatic hydrocarbons. 
However, the broad disclosure of CN ‘071 discloses the same steps, conditions and catalysts as claimed and one of ordinary skill would have a reasonable expectation that the processes would proceed in substantially the same manner and yield the same results when operating at overlapping conditions. As such, the process of CN ‘071 is considered to be capable of being operated at overlapping conditions such that the process yields greater than or equal to 55% by weight of aromatic hydrocarbons, absent evidence to the contrary. 
The Examiner notes that CN ‘071 discloses an example 8 in which an aromatic yield of 54.2% is obtained (see Table 3 of original document). 54.2% is so close to 55% that one of ordinary skill in the art would reasonably conclude that the difference between the values is negligible absent a showing of unexpected results or criticality. 
The Examiner further notes that if the Applicant argues that the process of CN ‘071 is incapable of obtaining the claimed intended result of a process yield of greater than or equal to 55% by weight of aromatic hydrocarbons, even though the prior art discloses each and every process step, condition and catalyst component as presently claimed, then the claimed process is most likely not enabled or the Applicant has failed to claim essential subject matter which would allow the claimed process to achieve higher yields. 

In regards to claims 2-6 and 21, CN ‘071 discloses a HZSM-5 zeolite having a silica to alumina ratio of from 30 to 100 (p. 3). The claimed ranges of 30 to 300, 30 to 80, and 30-50 overlap the range taught by the prior art and are therefore considered prima facie obvious.

In regards to claim 12, CN ‘071 discloses that the hydrocarbon feed may comprise olefins, alkanes, and cycloalkanes, and discloses similar feeds as the Applicant (e.g. light naphtha) (p. 4).

In regards to claim 13, CN ‘071 discloses examples in which the catalyst comprises zinc and metal selected from the lanthanide group in an amount from 0.1 wt.% to 10 wt.% (p. 5).

In regards to claim 14, CN ‘071 discloses roasting the catalyst at 500-600oC for 2-6 hours in air (p. 4), wherein air comprises nitrogen. 

In regards to claim 15, CN ‘071 discloses that the hydrocarbon feed may be light naphtha (p. 4).

In regards to claim 16, CN ‘071 does not appear to explicitly disclose 100% of the light naphtha undergoes chemical reaction to form greater than or equal to 45% by weight of aromatic hydrocarbons. 
However, the claim limitation is the intended result of process steps recited in claim 1 and as discussed above CN ‘071 discloses the same steps, conditions and catalysts as claimed and one of ordinary skill would have a reasonable expectation that the processes would proceed in substantially the same manner and yield the same results when operating at overlapping conditions. As such, 100% of light naphtha is expected to undergo chemical reaction to form greater than or equal to 45% by weight of aromatics in the process of CN ‘071 when operating at overlapping conditions and using the same light naphtha feed, absent evidence to the contrary. 

In regards to claim 18, CN ‘071 discloses that the process may yield aromatics in an amount higher than 50% (p. 6, example 8; Table 3).

In regards to claim 20, CN ‘071 discloses producing BTX aromatics including benzene, toluene and xylenes (p. 6; Table 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772